DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 4-11, and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 5, and 11, generally, none of the prior art references of record, including, but not limited to: US_20170188391_A1_Rajagopal, US_20180324860_A1_Mattsson, US_20120320759_A1_Shao, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Rajagopal discloses a collision avoidance method performing by a UE, the method including steps of: performs sensing-I operation including decoded SA of other UEs; performs sensing-II operation including detecting energy across resources; performs selection-I excluding resources based on sensing; performs selectin-II selecting parameters for transmission; transmits on selected resources with selected parameters; and, if the resource is reselected, the UE restart the process; If the resource is not selected, the UE continues transmissions on selected resources with selected parameters (Rajagopal figures 12, 16, 24, paragraphs 108, 186-187, 203, 269). 
Prior art Mattsson discloses performing collision detection during the turnaround period (switching from receiving to transmitting) (Mattsson paragraphs 43, 55, 57, 82, 89).
Prior art Shao discloses adjusting a parameter for data transmission and reception based on collision detection which includes packet collision rate (Shao paragraphs 17, 165).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “the collision detection device is further configured to detect energy in the wireless communication channel during a second time interval after the packet has been transmitted by the radio transceiver and accordingly generate the detection result, and the second time interval starts when the 20 radio transceiver completes transmission of the packet, and wherein the second time interval covers a period of time for the radio transceiver to switch from the transmitting state to the receiving state” as stated in independent claim 1, “the collision detection device is further configured to detect at least one of energy in the wireless communication channel and whether there is any packet conforming to a predetermined characteristic being transmitted in the wireless communication channel during a third time interval when the radio transceiver is transmitting the packet, and accordingly generate the detection result” as stated in independent claim 5, and “detecting energy in the wireless communication channel during a second time interval after the packet has been transmitted by the radio transceiver and accordingly generating the detection result, wherein the second time interval starts when the radio transceiver completes transmission of the packet, wherein the second time interval covers a period of time for the radio transceiver to switch from the transmitting state to the receiving state” as stated in independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471